Exhibit 10.8

 
Graphic [logo2.jpg]
 
 
OFFICE OF TECHNOLOGY TRANSFER 
     NILA BHAKUNI        DIRECTOR        

 
 
 
December 16, 2010
 
Mr. Stephen Squires
President Et CEO
Solterra Renewable
TechnoLogies, Inc.
ASU Research Park
7700 S> River Parkway
Tempe, AZ 85284
 
 
Re: Amendment to the License Agreement between Solterra Renewable Technologies,
Inc. and William Marsh Rice University, Agreement # OTT LA 09-1-001 (the
“License Agreement”)

 
Dear Stephen:
 
This Letter agreement between William Marsh Rice University (“Rice”) and
Solterra Renewable Technologies, Inc. (“Solterra”) shall, upon execution by
Solterra, operate as an agreement to temporarily stay any exercise by Rice of
Rice’s current termination rights as set forth in Section 5 of the License
Agreement for a period of ninety (90) days after the date of this letter (i.e.,
through and including March 16, 2011). This stay is contingent upon Solterra
working diligently and in good faith with Rice to agree upon mutually agreeable
revisions to the Company Diligence Milestones in Appendix B of the License
Agreement before the end of this 90 day stay period.
 
All other provisions of the License Agreement shall remain in full force and
effect.
 
Please indicate your agreement to the terms of this Letter agreement as set
forth above by signing where indicated below and returning a copy to my
attention no later than December 22, 2010.
 
Sincerely,
 
 
 
/s/  NiLa Bhakuni

--------------------------------------------------------------------------------

NiLa Bhakuni
 
 

 
Agreed and accepted:
         
 
 
/s/        Stephen Squires      
President & CEO
      Solterra Renewable Technologies, Inc.  

 
 
 
 
 
 
 
 
 
 
E-mail: bhakuni@rice.edu | Office: 713-348-6231 | Fax: 713-348-6289 | Rice
University Office of Technology
Transfer– MS 705, P.O. Box 1892, Houston, Texas 77251-1892